           Case 1:19-cv-06012-VSB Document 58 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                       12/2//2020
                                                            :
SARA DEVINCENZI,                                            :
                                         Plaintiff,         :
                                                            :       19-CV-6012 (VSB)
                           -against-                        :
                                                            :             ORDER
THE CITY OF NEW YORK, et al.,                               :
                                                            :
                                         Defendants. :
                                                            :
------------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ August 27, 2020 status report, (Doc. 46), the parties’

November 6, 2020 letter requesting that I address the dispute over Defendant Police Officer

Paule Rivera’s disciplinary records, (Doc. 51), and the parties’ revised case management plan,

(Doc. 57). Consistent with the agreement memorialized in the parties’ August 27, 2020 status

report, Defendants are directed to produce to Plaintiff IAB, CPI, and CCRB summaries of

Defendant Rivera’s disciplinary history that contain allegations similar in nature to the complaint

that pre-date the July 8, 2016 incident by ten years. (See Doc. 46.) Upon receipt, Plaintiff’s

counsel will select the underlying files he would like produced, and Defendants will request the

specific files from the appropriate agency. (Id.) Any summaries of Defendant Rivera’s

disciplinary records that are withheld from Plaintiff should be produced to the Court for in

camera review.

        Accordingly, it is hereby:

        ORDERED that, by January 4, 2021, Defendants are to produce to Plaintiff summaries of

Defendant Rivera’s disciplinary records, consistent with the agreement memorialized in the

parties’ August 27, 2020 status report.
           Case 1:19-cv-06012-VSB Document 58 Filed 12/02/20 Page 2 of 2




         ORDERED that, by January 4, 2021, Defendants are to produce to the Court for in

camera review any summaries of Defendant Rivera’s disciplinary records that were withheld

from Plaintiff.

         SO ORDERED.


Dated:            December 2, 2020
                  New York, New York
                                                  ____________________
                                                  Vernon S. Broderick
                                                  United States District Judge
